Citation Nr: 1741238	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for stage III kidney disease.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a skin condition of the head.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a skin condition of the upper torso.

7.  Entitlement to service connection for reproductive sterilization.

8.  Entitlement to service connection for a heart condition, to include arterosclerotic heart disease and ischemic heart disease (IHD), to include as due to herbicide exposure.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to July 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a TDIU has been raised by the record.  In a June 2016 private opinion from a psychologist, the examiner indicated the Veteran's psychiatric disorder prevents him from maintaining substantially gainful employment.  Thus, as the issue was raised by the record, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO developed and adjudicated separately the issues of entitlement to service connection for PTSD and entitlement to service connection for unspecified depression disorder.  The Board has combined the issues on appeal, as now listed on the title page of this decision, to include any psychiatric condition claimed.  This recharacterization of the issues is to best reflect the broader scope of the issues, as shown by the evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart condition, to include arterosclerotic heart disease or IHD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than level IV hearing in his right ear and level VI hearing in his left ear.

2.  In a rating decision of October 2009, the RO denied the claim of service connection for PTSD.

3.  The evidence received since October 2009, related to the psychiatric claim, is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's diagnosed depressive disorder had its onset during service.

5.  In a rating decision of October 2009, the RO denied the claim of service connection for hypertension.

6.  The evidence received since October 2009 does not, when considered with the previous evidence of record, relate to unestablished facts necessary to substantiate the hypertension claim, or otherwise raise a reasonable possibility of substantiating the claim.

7.  In a rating decision of March 2010, the RO denied the claim of service connection for stage III kidney disease.

8.  The evidence received since March 2010 does not, when considered with the previous evidence of record, relate to unestablished facts necessary to substantiate the kidney disease claim, or otherwise raise a reasonable possibility of substantiating the claim.

9.  In a rating decision of October 2009, the RO denied the claim of service connection for a skin condition of the head.

10.  The evidence received since October 2009 does not, when considered with the previous evidence of record, relate to unestablished facts necessary to substantiate the skin claim, or otherwise raise a reasonable possibility of substantiating the claim.

11.  In a rating decision of October 2009, the RO denied the claim of service connection for a skin condition of the upper torso.

12.  The evidence received since October 2009 does not, when considered with the previous evidence of record, relate to unestablished facts necessary to substantiate the skin claim, or otherwise raise a reasonable possibility of substantiating the claim.

13.  A disorder involving reproductive sterilization has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The October 2009 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

3.  The criteria to reopen the claim of service connection for a psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The October 2009 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

6.  The criteria to reopen the claim of service connection for hypertension have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The March 2010 rating decision, which denied service connection for stage III kidney disease, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

8.  The criteria to reopen the claim of service connection for stage III kidney disease have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The October 2009 rating decision, which denied service connection for a skin condition of the head, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

10.  The criteria to reopen the claim of service connection for a skin condition of the head have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The October 2009 rating decision, which denied service connection for a skin condition of the upper torso, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

12.  The criteria to reopen the claim of service connection for a skin condition of the upper torso have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

13.  The criteria for service connection for reproductive sterilization have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Increased Rating for Hearing Loss

The RO initially granted the Veteran's hearing loss claim in an October 2009 rating decision.  The RO awarded the Veteran a noncompensable rating for his right ear.  Following a March 2013 claim for an increased rating, the RO issued the April 2014 rating decision which increased the Veteran's hearing loss rating to 20 percent effective March 22, 2013.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

38 C.F.R. § 4.86 (a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

During the appeal period, the Veteran was afforded a March 2014 audiological examination to determine the severity of his hearing loss.  The evaluation showed pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
50
65
70
85
76
LEFT
55
60
70
80
72

The average pure tone threshold was 67.5 in the right ear and 66.25 in the left ear.  Speech discrimination revealed scores of 76 percent in the right ear and 72 percent in the left ear.  The audiometric results, when averaged round to 68 for the right ear and 66 for the left ear.  These results correspond to level IV hearing in the right ear and level VI in the left ear.  When combined, the results support a 20 percent evaluation.  38 C.F.R. § 4.85.

The Board notes the left ear audiological findings reveal an exceptional pattern of hearing impairment as pure tone threshold results were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  For this reason, 38 C.F.R. § 4.86 (a) applies.

Applying the results of the March 2014 VA audiological examination to Table VIA yielded a value of V for the left ear and V for the right ear.  Applying these values to Table VII, the designations correspond to a 20 percent rating.  Thus, the March 2014 audiological results, when applied in Table VI or VIA, support a 20 percent rating.  The results of this VA examination do not provide a basis to grant a disability rating in excess of 20 percent.

The March 2014 examiner noted the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  Further, there was no additional evidence submitted subsequent to the March 2014 examination in support of an increased hearing loss rating.

Therefore, the Board finds a rating in excess of 20 percent is not warranted at any point during the appeal period for the Veteran's bilateral hearing loss disability.  Based on the evidence, including the March 2014 VA examination, the Veteran's hearing test results do not support findings that would warrant more than the 20 percent rating which was granted by the RO in the April 2014 rating decision effective March 22, 2013.  In applying the rating criteria to the audiological test results, there is no support for a higher rating than 20 percent.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for bilateral hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher rating is not warranted.

B.  New and Material Evidence

Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 3 Vet. App. 510, 512-13 (1992).

1.  Psychiatric Disorder

In a rating decision of October 2009, the RO denied the claim of service connection for PTSD on the basis that there was no diagnosis confirming PTSD or a medical link between Veteran's symptoms of PTSD and an in-service stressor event or evidence objectively showing that he was engaged in combat.  The Board notes the claim for unspecified depressive disorder was not adjudicated by the RO until the April 2014 rating decision, in which the claim was denied because a link between the condition and service was not found.  Additionally, as noted above, the Board has recharacterized the issues to include any psychiatric conditions, including PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The evidence of record at the time of the October 2009 rating decision included the Veteran's service treatment records, VA treatment records, private treatment records and lay evidence submitted by the Veteran in support.

Since the October 2009 rating decision, the Veteran submitted a June 2016 opinion by a psychologist in support of his psychiatric claim.  This opinion supports that the Veteran has a current diagnosis of depressive disorder and also adequately supports a link between the Veteran's current condition and service.

The June 2016 opinion is new and material because it supports that there is a nexus between the Veteran's current psychiatric disorder and his service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's psychiatric claim.  Accordingly, the claim of service connection for a psychiatric disorder, to include PTSD and depression, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

As the claim is reopened, the Board will now proceed to address the reopened psychiatric claim on the merits.  The Veteran is not prejudiced in the Board proceeding, given the beneficial outcome of the reopened psychiatric claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

The Veteran was afforded a March 2014 VA examination in which the examiner indicated he did not have a diagnosis of PTSD that conformed to DSM-V criteria.  However, she reported the Veteran was diagnosed with unspecified depressive disorder.  The Veteran reported significant sleep impairment, an absence of pleasurable experiences, a sense of hopelessness and detachment towards life.  The examiner noted occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The examiner indicated the Veteran has some friendships and attends church, although he normally feels sad or bored.  Additional symptoms included hypervigilance, depressed mood and anxiety, as well as disturbances of motivation and mood.  The Board notes no etiology opinion was provided by the March 2014 examiner.

Thereafter, a June 2016 examination report was submitted by psychologist H.H.  She diagnosed the Veteran with unspecified depressive disorder and noted symptoms of depression, anxiety, suspiciousness, panic attacks, sleep impairment, mild memory loss, flattened affect and an inability to establish and maintain effective relationships.

The examiner further noted the Veteran's depressive disorder and occupational and social impairments are emotionally debilitating.  She stated the Veteran struggles with social isolation and irritability.  She indicated medical research supports that some psychiatric diagnoses, including mood disorders and depression lead to occupational dysfunction and poor work related quality of life.  Therefore, she noted, sustaining and maintaining meaningful gainful employment is a resulting social and occupational symptom of debilitating depressive disorder.  She concluded the Veteran suffers from unspecified depressive disorder which more likely than not began in military service, continues uninterrupted to the present and is aggravated by his bilateral hearing loss, tinnitus and heart condition.  She noted further it prevents him from maintaining substantially gainful employment.

Additional evidence received in June 2016, included two statements from the Veteran's sister and friend, both of whom are healthcare professionals.  The Veteran's sister indicated in her statement that prior to entering service, the Veteran never exhibited any emotional or mental problems.  She noted that after his separation from service he became quiet, withdrawn, anxious, easily frustrated, isolated and experienced difficulty sleeping.  She stated his symptoms never improved and seemed to worsen over time.

Similarly, a friend, who is also a psychologist, submitted a March 2016 statement in which she indicated she has been friends with the Veteran for 60 years, including before, during and after service.  She noted that before service, the Veteran was an outgoing person, had lots of friends and developed friendships easily.  She stated he was kind, well-liked and easy going.  During service, she stated the Veteran became demeaning, negative, opinionated, overbearing, domineering and short tempered.  The Veteran described to her difficulty sleeping, including nightmares about Vietnam.  Following service, she indicated the Veteran continued to suffer from sleep difficulties, including nightmares which seemed very troubling and controlled his life.

Based on the evidence above, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disorder, including depressive disorder, had its onset in service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran initially claimed PTSD.  The Board notes that although the Veteran is competent to report his symptoms, medical expertise is necessary to provide a diagnosis of any certain psychiatric disorder.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  Here, although the Board acknowledges the Veteran's lengthy service, including service in Vietnam, the probative evidence establishes that the Veteran has not met the criteria for a diagnosis of PTSD at any time during the appeal period.  Thus, the Board finds that service connection for PTSD is not warranted.

With respect to other psychiatric diagnoses, the evidence establishes the Veteran has depressive disorder and also, that it had its onset during service.  Though not formally diagnosed during service, it is clear that a mental health disorder, including depression, manifested during and by the end of his active duty service.  The March 2014 VA examiner diagnosed the Veteran with depression and did not provide an etiology opinion about such disorder.  Thereafter, a thorough and clear June 2016 opinion was submitted from a psychologist, as well as statements from the Veteran's sister and friend, both of whom are healthcare professionals.

These opinions support that the Veteran was not the same person after service as he was prior to entering service and that his depression symptoms had their onset during service.  The June 2016 psychologist concluded the Veteran suffers from unspecified depressive disorder which more likely than not began in military service.  Further, although the Veteran was not diagnosed with depressive disorder until many years after service, the lay statements from his sister and friend describing his symptoms before and after service, fill in the temporal gap between service and the diagnosis.  Such evidence is highly persuasive of an onset of the disorder during service.  Therefore, service connection for a psychiatric disorder, manifested as depressive disorder, is warranted.

2.  Hypertension

In a rating decision of October 2009, the RO denied the claim of service connection for hypertension on the basis that the evidence did not show that the condition was incurred in or aggravated by his service and did not manifest to a compensable degree within one year following separation from service.

The evidence of record at the time of the October 2009 rating decision included the Veteran's service treatment records, VA treatment records, private treatment records and lay evidence submitted by the Veteran in support.

Evidence received since the October 2009 rating decision includes a March 2014 x-ray report which noted tortuosity of the aorta suggesting hypertension.  Similarly, a May 2014 diagnostic test was received which revealed the Veteran has evidence of hypertension in the aorta.  This evidence supports that the Veteran suffers from hypertension but does not establish a link between the condition and the Veteran's service.  No other new evidence related to the hypertension claim was received.

Therefore, the Board finds that even given the low threshold set forth in Shade, the new evidence submitted is not "material" to the hypertension claim.  It does not raise a reasonable possibility of substantiating the Veteran's claim, including establishing a link between service and his hypertension.  38 C.F.R. § 3.156 (a).  Furthermore, the duty to assist is not triggered; thus, a remand for a VA examination and medical opinion is not necessary.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  As the additional evidence submitted is not new and material, reopening the Veteran's claim of service connection for hypertension is not warranted.

3.  Kidney Disease

In a rating decision of March 2010, the RO denied the claim of service connection for stage III kidney disease as a result of herbicides on the basis that there was no evidence linking the diagnosed condition to herbicide exposure or otherwise to service.

The evidence of record at the time of the October 2009 rating decision included the Veteran's service treatment records, VA treatment records, private treatment records and lay evidence submitted by the Veteran in support.

Evidence received since the March 2010 rating decision includes a July 2008 VA imaging study which indicated multiple small cysts were present in the liver, a 1 cm nodule present in the adrenal gland which may have been adenoma.  A diagnosis of stage III chronic kidney disease was established.  The Board notes that the VA treatment records do not establish a link between the diagnosed condition and the Veteran's herbicide exposure or service.  Further, no other relevant lay or medical evidence was received subsequent to the March 2010 rating decision.

Therefore, the Board finds that even given the low threshold set forth in Shade, any new evidence submitted is not "material" to the kidney disease claim.  It does not raise a reasonable possibility of substantiating the Veteran's claim, including establishing a link between service or herbicide exposure and his kidney disease.  38 C.F.R. § 3.156 (a).  Furthermore, the duty to assist is not triggered; thus, a remand for a VA examination and medical opinion is not necessary.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  As the additional evidence submitted is not new and material, reopening the Veteran's claim of service connection for stage III chronic kidney disease is not warranted.

4.  Skin Conditions

In a rating decision of October 2009, the RO denied the claims of service connection for skin conditions of the head and upper torso as a result of exposure to herbicides on the basis that there was no evidence showing the Veteran's noted skin pathologies were incurred in or aggravated by service or that they manifested to a compensable degree within one year of service.

The evidence of record at the time of the October 2009 rating decision included the Veteran's service treatment records, VA treatment records, private treatment records and lay evidence submitted by the Veteran in support.

No new relevant evidence related to the Veteran's skin claims has been submitted since the October 2009 rating decision.  Procedural documents addressing the skin claims include the March 2013 claim to reopen the skin claims, the April 2014 rating decision denying the claims and the July 2014 notice of disagreement to such.  However, no other evidence addresses the claims or establishes a link between any diagnosed skin condition and service.

Therefore, the Board finds that even given the low threshold set forth in Shade, any evidence which may be deemed new in support of the claim, is certainly not to be considered "material" to the skin claims.  No evidence raises a reasonable possibility of substantiating the Veteran's claims, including establishing a link between service or herbicide exposure and his skin conditions.  38 C.F.R. § 3.156 (a).  Furthermore, the duty to assist is not triggered; thus, a remand for a VA examination and medical opinion is not necessary.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  As the additional evidence submitted is not new and material, reopening the Veteran's claim of service connection for skin conditions of the head and upper torso is not warranted.

C.  Service Connection for Reproductive Sterilization

The Veteran indicated in an April 2013 statement that he wished to file a claim for reproductive sterilization.

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of reproductive sterilization.

Additionally, there is no post-service lay or medical evidence discussing the condition, establishing a diagnosis or linking it to service.  There is no evidence of a current disability involving reproductive sterilization.  The Board notes a current disability is always required in order to establish service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With regard to the claimed disorder, there is not sufficient evidence to show that the Veteran has had this condition during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Although the Veteran was not afforded a VA medical examination related to the claimed condition, the Board finds that one is not necessary. The evidence does not indicate that current reproductive sterilization condition is present or that such a condition is related to service.  Under these circumstances, an examination or opinion is not necessary with respect to the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the Board finds that reproductive sterilization has not been shown during the appeal period.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted for reproductive sterilization.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.






ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.

New and material evidence having been received, the claim to reopen service connection for a psychiatric disorder, to include PTSD and depression, is allowed, and service connection is granted.

New and material evidence has not been presented, and the claim to reopen service connection for hypertension is denied.

New and material evidence has not been presented, and the claim to reopen service connection for stage III kidney disease is denied.

New and material evidence has not been presented, and the claim to reopen service connection for a skin condition of the head is denied.

New and material evidence has not been presented, and the claim to reopen service connection for a skin condition of the head is denied.

Service connection for reproductive sterilization is denied.


REMAND

The Veteran filed a claim for service connection for a heart condition in June 2013 as due to herbicide exposure.  The Board notes the Veteran had service in Vietnam and was presumed to be exposed to herbicides.  Thus, service connection for certain conditions, including IHD, based on exposure to herbicides in Vietnam is warranted.  38 C.F.R. § 3.309 (e).  However, a diagnosis is required and the matter to be resolved on remand is whether the Veteran currently has diagnosed IHD to allow for presumptive service connection.

The Veteran was afforded a March 2014 VA examination related to his heart claim.  Initially the Board notes the examiner indicated the claims file was not available for his review.  He indicated the Veteran has IHD and also diagnosed the Veteran with arterosclerotic heart disease.  He noted no congestive heart failure.  Further, he stated the Veteran's ischemic heart disease impacts his ability to work.  In contrast, the examiner concluded the Veteran's heart condition is less likely as not considered IHD.  He noted the Veteran reports that he was diagnosed with slight blockage of coronary arteries, however, to be considered IHD, the blockage should be more than 50 percent.

Thereafter, a March 2016 VA opinion was obtained which indicated that every person over 40 years old has some degree of coronary artery disease (CAD), however, that does not mean their CAD is sufficient to rob the heart muscle of blood flow and oxygen.  He noted when blood flow is restricted to that degree, ischemia is established.  After review of the prior medical evidence, including the March 2014 opinion and the testing performed in 2013, the examiner indicated the Veteran does not have significant CAD where "significant would mean causing ischemia/dysfunction."

Despite these two opinions related to the Veteran's heart claim, an additional VA examination and opinion are required.  The March 2014 examiner's opinion is inadequate as he seemingly indicated the Veteran has IHD and then contradicted his statement, as he concluded the Veteran's heart condition is less likely than not considered IHD.  Additionally, the Board notes the March 2016 opinion did not include an examination of the Veteran and the opinion relied partly on the conclusions of the March 2014 examiner.

Thus, the Veteran must be afforded an additional VA examination and opinion to determine whether his heart condition is severe to the extent where it can be considered diagnosed IHD.

With regard to the TDIU issue raised, remand is required to allow the Veteran the opportunity to complete and return a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  As noted previously, the June 2016 psychologist indicated the Veteran's psychiatric disorder prevents him from maintaining substantially gainful employment.  In light of the presently remanded heart claim, as well as the claim for service connection for a psychiatric disability granted above, the TDIU issue is intertwined with these claims.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by appropriate medical professionals to determine whether the Veteran has IHD pursuant to VA regulations, and if so, the level of severity.  The entire claims file must be reviewed in conjunction with the examination.  The examiner must perform all necessary tests and studies and document such.

Complete rationales should be provided for all opinions expressed.

2. Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

3. Then, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


